Citation Nr: 0304183	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1980 to July 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The claims file reflects that the veteran failed to appear 
for a hearing before a Member of the Board scheduled for 
February 24, 2003, at the Central Office in Washington, D.C.  
He has not requested a postponement or rescheduling of the 
hearing and the veteran's hearing request is considered 
withdrawn.

In September 2002, before the RO certified the veteran's 
appeal to the Board (October 2002), the veteran's 
representative, AMVETS, indicated that they could no longer 
provide representation for the veteran.  A representative may 
withdraw its services prior to certification of an appeal, 
and AMVETS provided a timely, valid withdrawal of 
representation in this case.  38 C.F.R. § 20.608 (2002).  The 
veteran has not requested an opportunity to appoint another 
veterans' service organization to represent him.


FINDING OF FACT

An acquired psychiatric disorder was not present during the 
veteran's military service and is not otherwise shown to be 
related to the veteran's military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2000); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to 
service connection claims, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The claims file contains relevant service, 
private, and VA medical records; the veteran's personnel 
records have also been obtained.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim, and in a March 2001 letter the veteran was notified of 
the evidence he could submit and the evidence that VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA regulation provide that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  A review of the claims file reveals that 
the veteran twice failed (March 15 and 22, 2003) to report 
for a VA psychiatric medical examination.  VA efforts to 
obtain examinations of the veteran, in order to fully and 
fairly evaluate his claim, have been unsuccessful.  The 
evidence of record does not reflect any good cause or 
justification for his failure to report for VA medical 
examinations.  Accordingly, his claim must be decided based 
on the evidence of record.  38 C.F.R. § 3.655.

In March 2001 the RO sent correspondence to the veteran 
requesting that he provide further information in support of 
his PTSD claim.  The veteran did not respond to the letter.

Based on the foregoing, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service incurrence for certain chronic diseases, 
such as schizophrenia, will be presumed if it becomes 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a).

The veteran's service medical records contain no complaints 
or diagnoses of an acquired psychiatric disorder.  A clinical 
evaluation performed during the April 1984 service separation 
examination found the veteran's psychiatric condition to be 
normal.

VA medical records reflect that the veteran first sought 
mental health treatment beginning in December 1994.  The 
veteran was first diagnosed with schizophrenia in January 
1995.

While it is clear that the veteran suffers from 
schizophrenia, service medical records are absent for any 
findings related to an acquired psychiatric disorder, and no 
physician or competent medical health professional has linked 
the veteran's schizophrenia to his military service.  As for 
the veteran's PTSD claim, the Board notes that the veteran 
has never been diagnosed with PTSD.

As noted, service incurrence for certain chronic diseases, 
such as schizophrenia, will be presumed if it becomes 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.303, 3.307, 3.309.  However, as schizophrenia was not shown 
until years following service, a claim of entitlement to 
service connection under the presumptive provisions of 
38 U.S.C.A. §§ 1101, 1112 and 1137 is not for application in 
this case.

The Board has reviewed the veteran's statements made in 
support of his claim.  While the Board does not doubt the 
sincerity of the veteran's belief regarding his service 
connection claim, the veteran is not competent to offer 
evidence which requires medical knowledge, such as the 
question of whether a chronic disability is currently present 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claims is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
PTSD, is denied.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

